Citation Nr: 1118579	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left knee injury, status post arthroscopic repair.  

2.  Entitlement to a compensable rating for status post Bennett's fracture, right hand, fifth metacarpal (major).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and October 2003 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2007 and September 2009, the Board remanded the listed issues for additional development.  The case has since returned to the Board.  


FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum schedular evaluation under Diagnostic Code 5260; and there is no evidence of left knee extension limited to 30 degrees or ankylosis. 

2.  The service-connected status post Bennett's fracture, right hand, fifth metacarpal (major) is manifested by x-ray findings of retained metal and slight degenerative changes, complaints of pain, and decreased grip strength approximating a compensable level of disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for residuals of a left knee injury, status post arthroscopic repair, based on limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2010).  

2.  The criteria for a compensable evaluation for status post Bennett's fracture, right hand, fifth metacarpal (major) are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The Board notes that the "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letters dated in May 2003 and September 2007, VA notified the Veteran of the information and evidence needed to substantiate claims for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how disability ratings and effective dates are assigned.  Throughout the course of this appeal, the Veteran has been advised of applicable rating criteria pertaining to the knee and little finger.  The claims were most recently readjudicated in the February 2011 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  

The claims file contains VA medical records and private medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations to evaluate the severity of his left knee and right fifth finger disabilities in July 2003, December 2004, and October 2009.  On review, the examinations are adequate for rating purposes and additional examination is not required.  

As there is no evidence that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with regard to the issues decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that currently assigned evaluations do not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Any functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Left knee

In December 1990, the RO granted entitlement to service connection for residuals of a left knee injury status post arthroscopy and assigned a noncompensable evaluation effective July 24, 1990.  In April 1995, the evaluation was increased to 10 percent effective May 19, 1994 based on findings approximating mild instability.  In August 1998, the evaluation was increased to 30 percent effective February 1, 1998.  

In March 2003, the Veteran filed a claim for increase.  On VA examination in July 2003, the Veteran reported three left knee surgeries, the most recent being a cadaver cartilage transplant done in November 2002.  He reported pain and swelling and that it can give out without using a cane.  He reported pain at about a 6 to 7 on a scale of 0 to 10.  He uses a left knee Bledsoe brace that he wears most of the time.  He had a slightly antalgic gait.  On physical examination, range of motion was from 0 to 110 degrees.  There was no effusion or crepitus.  No ligamentous laxity was demonstrated upon stressing the joint and the patella glided well.  Diagnosis was healing left cartilaginous transplant.  

Private medical record dated in October 2003 indicates the Veteran was seen for follow-up.  MRI showed a well incorporated osteochondral allograft on the medial femoral condyle.  Long cassette showed 7 degrees of varus of the left lower extremity.  Physical examination showed a small effusion and about 10 percent quadriceps atrophy.  Range of motion was from 2 to 125 degrees.  There was significant medial joint line tenderness.  
In October 2003, the evaluation for the left knee disability was decreased to 10 percent effective February 1, 2004.  The Veteran disagreed with the decision, arguing that his knee injury had gotten worse, not better.  He subsequently perfected this appeal.  

A March 2004 VA primary care note documents complaints related to the left knee.  The examiner could not appreciate an effusion but the Veteran reported that it occasionally swells up.  There was crepitus and some laxity.  On VA orthopedic consult in April 2004, the Veteran reported some instability, but he felt like he had a catching in the medial compartment, and then the knee gave out medially.  On examination, there was slight effusion.  There was 5 degrees of extension and 120 degrees of knee flexion.  He did not seem to be laxed on his left knee for his ACL as compared to his right.  He did not complain of pain with the patellar grind test.  X-rays showed medial compartment narrowing but he was not bone on bone by any means.  He had a well-preserved lateral compartment and just ever slight spurring of the knee and the patellofemoral joint.  A May 2004 note indicates that April 2004 x-rays showed degenerative joint disease of the left knee.  

On VA examination in December 2004, the Veteran reported that the 2002 allograft did not help symptomatically.  He was still having significant aching, pain, soreness, stiffness, swelling, and fatigability.  He wears a brace and uses a cane.  Repetitive use and weather changes bother him.  He has difficulties with standing, walking, climbing, squatting or crawling.  On physical examination, there was a noted limp on the left.  There was medial pain, soreness, and tenderness, and moderate to moderately severe pain with active and passive motion with and without resistance.  Range of motion was from 0 to 125 degrees of flexion repeated with increasing pain but no change in range of motion.  There was no ankylosis.  There was no effusion.  The knee was stable to medial/lateral and anterior/posterior testing.  McMurray's elicited medial compartment pain.  The examiner noted that he may have a little bit of increased varus in the left knee.  

In February 2005, the RO increased the evaluation to 20 percent effective February 1, 2004.  The rating noted that although the knee was considered stable it was evaluated under Diagnostic Code 5257 due to varus deformity.  

A VA primary care note dated in July 2007 indicates there was no tenderness over the knee itself and the examiner could not elicit any instability.  There was full range of motion of the knee.  X-rays of the left knee showed minimal degenerative changes medial compartment and minimal Pellegrini-Stieda ossification.  

In September 2009, the Board determined that the reduction was improper and granted restoration of the 30 percent rating for residuals of a left knee injury, status post arthroscopic repair from February 1, 2004.  

The Veteran most recently underwent a VA examination in October 2009.  He reported sharp left knee pain daily.  Severity of the pain was an 8 on a scale of 0 to 10.  In the morning he has a lot of stiffness and pain.  He has a hinged Don-Joy brace on the left knee and he uses a standard cane.  Ambulation was slow and antalgic favoring the left knee.  On physical examination, there was no effusion or crepitus with active range of motion.  He winced with all movement of the knee so pain seemed more than would be expected.  The Veteran tended to hold the knee at about 50 degrees of flexion when he was sitting on the edge of the table but the examiner got him to relax and could extend the knee passively from 0 to 115 degrees.  Actively, he only wanted to move it to about 90 degrees but the examiner got it to 115 degrees passively.  There was no pop or click with any meniscal stressing or ligament stressing maneuvers and there was no give to the knee.  The examiner noted it was intact and there was no sign of any ligamentous weakness.  The Veteran said the patella hurt when he moved it around, but it glided well.  With repetitive active range of motion, he had a pain flare-up complaint of 50 through 115 degrees of flexion.  He seemed pretty comfortable with his leg stretched out on the examination table at 0 degrees.  The examiner noted that Veteran did bench work and the knee was not causing him any real problems at work.  Major functional impact was chronic left knee pain, decreased endurance and decreased stamina with flare-up.  Overall, the joint was felt to be stable.  X-rays showed only mild degenerative changes and narrowing of the medial joint space.  Diagnosis was left knee degenerative joint disease and intact cartilage transplant.  

In February 2011, the RO implemented the Board's decision, restoring the 30 percent evaluation from February 1, 2004.  The associated code sheet indicates that the 30 percent evaluation is assigned pursuant to Diagnostic Codes 5299-5260.  

Degenerative arthritis is rated based on limitation of motion.  For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran is currently receiving the maximum schedular evaluation under Diagnostic Code 5260.  The Board observes that objective findings during the appeal period do not show flexion limited to 15 degrees.  The rating, however, is arguably supported by the Veteran's complaints of significant functional impairment due to chronic pain, increasing symptoms with use, and decreased stamina and endurance.  See DeLuca.  There is no evidence of extension limited to 30 degrees and an evaluation greater than 30 percent is not warranted under Diagnostic Code 5261.  There is no basis for assigning separate ratings under Diagnostic Codes 5260 and 5261, given the nearly full extension throughout the pendency of this appeal.  See VAOPGCPREC 9-04 (2004).  

The Board acknowledges that Diagnostic Codes 5256 and 5262 also provide for evaluations in excess of 30 percent.  There is, however, no evidence of left knee ankylosis or nonunion of the tibia and fibula and these codes are not for application.  

The VA General Counsel has also held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight, a 20 percent disability rating when moderate, and a 30 percent disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board is aware that, throughout the course of this appeal, the code sheet description of the left knee disability has included "with instability."  The Veteran has reported instability and uses a knee brace, and laxity was noted in March 2004.  Overwhelmingly, however, the objective evidence of record is entirely negative for instability.  No instability whatsoever was shown during the VA examinations from March 2003, December 2004, and October 2009, and the records subsequent to March 2004 do not even show laxity.  Rather, to the extent that the question of instability has been objectively addressed, the joint has been noted as stable.  Given the utter dearth of objective findings confirming instability even to a slight level, the Board is unable to reach the conclusion that a separate compensable evaluation for instability is in any way warranted in this case.  

Moreover, the objective evidence shows left knee surgical scars and the Veteran reports some numbness in the area.  The scars have been repeatedly described as healed, nontender, and nonproblematic, and, under the applicable rating criteria, a separate compensable evaluation for scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

At no time during the appeal has the Veteran's left knee disability been more than 30 percent disabling based on limitation of motion, and staged ratings are not warranted.  See Hart.

Right fifth metacarpal

In December 1990, the RO granted entitlement to service connection for status post Bennett's fracture, right hand and assigned a 0 percent evaluation from July 24, 1990.  

In March 2003, the Veteran submitted a claim for increase.  On VA examination in July 2003, the Veteran reported a fracture of the right fourth and fifth metacarpal bones in service.  His main complaint was that his hand tends to swell and feels tight.  He felt the pain was about an 8 in winter and a 5 in warmer weather.  It bothers him daily and is worse in the morning.  Precipitating factors are cold weather and manual labor.  He works with his hands as an electronic technician.  On physical examination, the right hand had a normal anatomic appearance.  He had full active range of motion of the hand and full approximation of the finger tips to the thumb and a fully functional hand.  Strength was good but the little finger to thumb opposition was a little bit weaker, and he complained of some discomfort along the fifth metacarpal whenever the examiner gave him a firm hand grip.  He had normal flexion of all digits.  Right hand x-ray showed a fixative pin in place securing the fifth metacarpal bone.  

In August 2003, the RO continued the assigned noncompensable evaluation.  In September 2003, the Veteran submitted a notice of disagreement, indicating that the sensation, grip, and functionality of his right hand were diminished.  In October 2003, the RO again continued the 0 percent evaluation.  A statement of the case was furnished in March 2004 and the Veteran subsequently perfected this appeal.  

A March 2004 VA primary care note documents the Veteran's complaints of pain and stiffness, decreased grip strength, and loss of motion in the fifth digit.  On physical examination, the right hand had decreased adduction of the fifth digit and mildly decreased grip strength.  Impression was hand pain, likely posttraumatic arthritis.  The Veteran underwent an orthopedics consultation in April 2004.  The examiner noted that the metal appears to have been partially removed, but there was some residual metal in there.  Objectively, the Veteran was neurovascularly intact but did have a weak grasp on the right that seemed largely limited by pain.  Films showed a retained metal and some slight degenerative changes, but no gross arthritic processes noted.  The examiner noted that the Veteran was right-hand dominant and this did limit his ability to complete his work, which required fine motor skills.  

On VA examination in December 2004, the Veteran reported normal function of the hand but repetitive use causes increased symptomatology.  On examination, there was a little bit of tenderness and soreness over the metacarpal, but no obvious deformity.   He had excellent full range of motion in the joints of the little finger.  There was normal grip and grasp.  There was a little bit of difficulty with dexterity, getting the thumb to the tip of the fifth finger.  Diagnosis was residual postop fracture, right fifth metacarpal.  

A VA record dated in June 2005 indicates that the Veteran presented to the emergency room with complaints that he injured his right hand the day prior.  On examination, there was minimal swelling overlying the metacarpal bones at the fourth and fifth digits.  It was painful along the entire metacarpal bone.  He had moderate strength during his grip secondary to the swelling.  On passive manipulation of the hand at the fingers and wrist joint there was no tenderness.  Right hand x-ray showed no acute fracture.

A July 2007 VA primary care note indicates the Veteran was seen with complaints that his hand was bothering him again.  He reported shooting pains in the right hand and occasionally numbness in all five fingers.  He did not have a good grip and felt his hand was getting weaker.  Physical examination was notable for decreased grip strength and decreased ability to extend the fifth finger.  He could not meet the finger to the thumb.  Reflexes in the upper extremities were symmetric and he had normal sensation to light touch.  Impression was right hand pain.  Occupational therapy consult notes indicate the Veteran was issued a right wrist cock-up splint.  

The Veteran most recently underwent a VA examination in October 2009.  At that time, the examiner noted fractures of the right fourth and fifth metacarpals.  The Veteran reported that he could not grab and hold objects at times.  He stated that the hand was weaker and the fingers would swell up on him at times.  Basically he was talking about his fourth and fifth fingers.  He reported that the pain was an 8, on a scale of 0 to 10.  It hurts daily.  He does not have to lift anything really heavy, so the hand was really not impeding his job.  On physical examination, the hand looked normal in appearance.  He could range the hand and approximate his thumb to fingertips of the fingers but he had weak pinch grip.  The examiner noted that the Veteran really did not put a whole lot of effort into the examination but said he was uncomfortable.  He was specifically sore to palpation in the middle metacarpal area of the fourth and finger fingers on the dorsal aspect of the hand.  The examiner noted that the Veteran did not have a Bennett's fracture but saw an orthopedist by that name.  

The Veteran is right handed and his right upper extremity is considered the major extremity.  38 C.F.R. § 4.69.  

The RO evaluated the Veteran's disability as analogous to Diagnostic Code 5230.  Under this provision, any limitation of motion of the ring or little finger in the major or minor extremity is assigned a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Favorable or unfavorable ankylosis of the ring or little finger in the major or minor extremity is assigned a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note to this provision indicates the rater should also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Amputation of the little finger is evaluated as follows: without metacarpal resection, at proximal interphalangeal joint or proximal thereto (10 percent for major or minor extremity); and with metacarpal resection (more than one-half the bone lost) (20 percent for major or minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The Board acknowledges the various reports indicating that the Veteran has a functioning hand and fifth finger.  Notwithstanding, the Veteran reports daily pain, and objective evidence shows decreased grip strength.  There is also evidence of intermittent decreased motion.  The Veteran has consistently reported increasing symptoms with use and x-rays in 2004 showed retained metal and slight degenerative changes.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture associated with the service-connected right fifth finger disability more nearly approximates the criteria for a compensable evaluation.  See 38 C.F.R. § 4.59; DeLuca.  An evaluation greater than 10 percent is not warranted.  

The Board has considered the examination reports indicating that the Veteran did not suffer a Bennett's fracture and that the in-service fracture involved both the fourth and fifth metacarpals.  Review of service records, however, shows a fracture of the fifth metacarpal and preoperative diagnosis was reverse Bennett's fracture, right hand.  The Veteran's service-connected right hand disability includes only the right fifth metacarpal.  The Board further notes that even if the limitation of motion complaints related to the fourth finger were contemplated, an evaluation greater than 10 percent would not be warranted in the absence of unfavorable ankylosis in both digits.  See 38 C.F.R. § 4.71a, Diagnostic Code 5219.  

Finally, the Board observes that the Veteran has a scar associated with the in-service surgery.  The scar has been has been repeatedly described as well-healed and nontender, and, under the applicable rating criteria, there is no basis for assigning a separate compensable evaluation based on scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

At no time during the appeal period has the Veteran's right fifth finger disability been more than 10 percent disabling, and staged ratings are not warranted.  See Hart.  

Other rating considerations

With regard to the disabilities addressed herein, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria reasonably describe the Veteran's symptomatology related to his left knee and right fifth metacarpal disabilities.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extra-schedular evaluation is required.  Id.

The Board also notes that the evidence does not suggest, and the Veteran has not otherwise contended, that the disabilities described above render him unable to secure or follow a substantially gainful occupation.  Indeed, during his October 2009 VA orthopedic examination, he reported working full-time.  The Board thus does not find that this appeal raises a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An evaluation greater than 30 percent for residuals of a left knee injury status post arthroscopic repair, based on limitation of motion, is denied.  

A 10 percent evaluation is granted for status post Bennett's fracture, right hand, fifth metacarpal (major), subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


